


Exhibit 10.2


REALPAGE, INC.
2010 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the RealPage, Inc. 2010
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Award Agreement (the “Award Agreement”).
I.NOTICE OF STOCK OPTION GRANT
Participant Name:
You have been granted an Option to purchase Common Stock of RealPage, Inc. (the
“Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:


Grant Number:
 
 
Date of Grant:
 
 
Vesting Commencement Date:
 
 
Exercise Price per Share:
 
 
Total Number of Shares Granted:
 
 
Total Exercise Price:
 
 
Type of Option:
 
__ Incentive Stock Option
X    Nonstatutory Stock Option
Term/Expiration Date:
 
To Be Determined

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:
Eight and one-third percent (8.33%) of the Shares subject to the Option shall
vest each quarter beginning on the first day of the calendar quarter immediately
following the vesting commencement date for twelve (12) consecutive calendar
quarters so that the Option shall

1



--------------------------------------------------------------------------------




be fully vested on the first calendar day of the twelfth consecutive calendar
quarter following the vesting commencement date, subject to Participant
continuing to be a service provider of the Company or a parent or subsidiary of
the Company through each such vesting date.
Change in Control: The foregoing notwithstanding and notwithstanding any
contrary provision of the Plan, in the event a Change in Control occurs while
Participant remains a service provider of the Company or a parent or subsidiary
of the Company, the Option (or, if applicable, the qualifying Replacement Award
(as defined below)) shall vest in full (x) upon such Change in Control, if no
qualifying Replacement Award is provided, or (y) upon a termination of the
employment of Participant within two years following such Change in Control, if
such termination is by the Company without Cause (as defined in Participant’s
Employment Agreement) or by Participant for Good Reason (as defined in
Participant’s Employment Agreement). An award shall qualify as a Replacement
Award if it satisfies the standards for substitution or assumption set forth in
Section 15(c) of the Plan. For clarity, the Option shall not automatically vest
upon a Change in Control if a qualifying Replacement Award is provided therefor.
Death and Disability: The foregoing notwithstanding and notwithstanding any
contrary provision of the Plan, in the event of or upon Participant’s
termination of service due to Death or Disability before all Shares subject to
the Option have vested, then one hundred percent (100%) of the then unvested
Shares subject to the Option shall vest upon Participant’s termination of
service due to Death or Disability.
Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be Service Provider. Notwithstanding the foregoing,
in no event may this Option be exercised after the Term/Expiration Date as
provided above and may be subject to earlier termination as provided in Section
14 of the Plan or Section 20 of Exhibit A hereto.
By Participant’s signature and the signature of the Company's representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, all of which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. Participant further agrees to notify the Company
upon any change in the residence address indicated above.

2



--------------------------------------------------------------------------------






PARTICIPANT:                    REALPAGE, INC.
                                
Signature                        By
                                          
Print Name                        Title

3



--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.    Grant of Option. In exchange for the promises and representations made by
the individual named in the Notice of Grant attached as Part I of this Award
Agreement (the “Participant”), the Company hereby grants to the Participant an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 19 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.
2.    Vesting Schedule. Except as provided in Section 3, the Option awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company

4



--------------------------------------------------------------------------------




pursuant to the provisions of the Plan. The Exercise Notice will be completed by
Participant and delivered to the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any applicable tax withholding. This Option will be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by such aggregate Exercise Price.
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant.
(a)    cash;
(b)    check;
(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.
6.    Tax Obligations.
(a)    Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.
(b)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Grant Date, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.
(c)    Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant

5



--------------------------------------------------------------------------------




(a “Discount Option”) may be considered “deferred compensation.” A Discount
Option may result in (i) income recognition by Participant prior to the exercise
of the option, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges. The Discount Option may also
result in additional state income, penalty and interest charges to the
Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant will be solely
responsible for Participant’s costs related to such a determination.
7.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
8.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
9.    Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its Chief
Legal Officer at RealPage, Inc., 4000 International Parkway, Carrollton, Texas
75007, or at such other address as the Company may hereafter designate in
writing.
10.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

6



--------------------------------------------------------------------------------




11.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
12.    Participant Covenants.
a.    Non-Competition/Non-Interference with Customers and Licensees. Participant
hereby agrees that, during the term of employment and for a period of one (1)
year thereafter (the “Restricted Period”) (other than on behalf of the Company
or its affiliates), Participant shall not in any way directly or indirectly,
perform work for or on behalf of a Competing Business that in any way relates
to, or is similar to, the work Participant has performed for the Company. During
the Restricted Period, Participant further agrees not to call upon, solicit,
respond to, advise or otherwise do or attempt to do business with any
then-existing or Past customer or licensee of the Company or any affiliate of
the Company or solicit, induce, recruit or encourage any then-existing or Past
customer or licensee of the Company or any affiliate to limit, curtail, or stop
doing business with the Company or any affiliate, or to attempt to divert
business directed by such parties to the Company or any affiliate to any other
person or entity, or assist, cooperate or encourage any third party to do any of
the foregoing. For purposes of this Section 12(a), the term "Past" customer or
"Past" licensee shall refer to any former customer or licensee of the Company or
any affiliate within one (1) year of their having ceased to be a customer or
licensee of the Company or any affiliate. “Competing Business” specifically
includes, but is not limited to the companies Yardi Systems, Inc., MRI Software,
LLC and Property Solutions International, Inc., and is defined as the business
of developing, designing, publishing, marketing, offering, licensing,
maintaining or distributing databases or software applications, or providing
services, that are competitive with products or services of the Company and are
generally used for the purpose of managing or supporting the operation of,
screening, leasing, pricing, promotion or maintenance of multi-tenant or single
family housing facilities or the units at such facilities, storage facilities
and related properties, call center/contact management or real estate or other
market segments served from time-to-time by the Company’s business. Without
limitation of the foregoing, multi-tenant real estate property management
applications, data bases and services shall include software used in screening
potential tenants, performing property management or accounting functions,
providing pricing information or performing market research, communicating via
the Internet with applicants, residents, service providers, suppliers and
advertising providers, facilitating or providing billing, payments and cash
management services, providing systems to control costs, providing energy
management or convergent billing services and utility management services
including, without limitation, infrastructure services, and producing,
soliciting and/or assisting with the solicitation of insurance products or
services or developing and providing other risk mitigation systems, or
developing, marketing or selling single family or a multi-tenant vendor network
solution, the provision of software applications, databases and other products
and services for management and marketing for the senior living market,
including without limitation, facilities for independent living, assisted
living, CCRC, nursing home, hospice and palliative care, the provision of data
center services, cloud services, or other similar shared computer resources or
information technology services specifically designed for or marketed for use by
owners or managers of real property and related facilities; provided, however,
that under no circumstances shall accepting employment with a Past Customer
constitute engaging in a “Competing Business.” “Company Confidential
Information” shall mean

7



--------------------------------------------------------------------------------




all information, regardless of its form or format, about the Company, its
customers and employees that is not readily accessible to the public and not a
matter of common knowledge in the Company’s business trade or industry and that
is disclosed to or learned by Employee as a direct or indirect consequence of or
through Employee’s employment with the Company, about the Company, its parents,
subsidiaries or affiliates, including, without limitation, the Company’s
technical knowledge and business operations, including, by way of illustration,
the Company’s existing and contemplated products, trade secrets, formulas,
patents, models, compilations, information relating to software programs, source
codes or object codes, computer systems, computer systems analyses, testing
results, flow charts and designs, product specifications and documentation, user
documentation business and financial methods or practices, plans, pricing,
marketing, merchandising and selling techniques, plans, strategies and
information, customer lists, supplier and service lists, confidential
information relating to the Company’s policy and/or business strategy, or any of
its executives, clients, agents or suppliers, sales plans, sales records, sales
literature, customer files, research and development projects or plans, sales or
licensing terms and conditions, consulting sources, procedure or policy manuals,
legal matters, financial statements, financing methods, financial projections,
and the terms and conditions of business arrangements with its parent, clients,
suppliers, banks, or other financial institutions.    
b.    Non-Interference with Employees. Participant hereby agrees, during the
Restricted Period, not to, either directly or indirectly, solicit, induce,
recruit or encourage any employee of the Company or any affiliate to leave their
employment, or take away such employees, or attempt to solicit, induce, recruit,
encourage or take away employees of the Company or any affiliate, either for
Participant or for any other person or entity, or otherwise hire as an employee
or a consultant, for Participant or any other person or entity, any such
employee of the Company or any affiliate.
c.    Non-Interference with Business Relationships. Participant hereby agrees,
during the Restricted Period, that Participant shall not, directly or
indirectly, take away or interfere with any contractual relationships or
business relationships between the Company and any of the technology or
distribution companies with whom the Company or any affiliate has strategic
relationships.
d.    Non-Disparagement. Participant hereby agrees, that during the Restricted
Period, Participant shall not disparage either orally or in writing the Company
or any affiliate, their products or services, or their officers, directors, or
employees.
e.    Injunctive Relief. Participant recognizes and agrees that the injury the
Company will suffer in the event of a breach of this Section 12 may cause the
Company irreparable injury that cannot adequately be compensated by monetary
damages alone. Therefore, in the event of a breach of this Section 12 by
Participant, or any attempted or threatened breach, Participant agrees that the
Company, without limiting any legal or equitable remedies available to it, may
be entitled to equitable relief by preliminary and permanent injunction or
otherwise, without the necessity of posting any bond or undertaking, against
Participant and/or the business enterprise with which Participant may have
become associated, from any court of competent jurisdiction.
f.    Reasonableness of Restrictions. Participant understands and acknowledges
that Company would not have granted stock options to Participant without
Participant’s agreement

8



--------------------------------------------------------------------------------




to comply with the covenants set forth in Section 12 hereof. Participant
expressly acknowledges and agrees that the covenants and restrictive agreements
contained in this Award Agreement are reasonable as to scope, location, and
duration and that the observation thereof will not cause Participant undue
hardship or unreasonably interfere with Participant’s ability to earn a
livelihood and practice Participant’s present skills and trades. Participant has
consulted with legal counsel of Participant’s selection regarding the meaning of
such covenants and restrictions, which have been explained to Participant’s
satisfaction.
g.    Remedies. In the event of a breach of the covenants contained in
Section 12 hereof, the periods provided in Section 12 shall be tolled (i.e.,
such periods shall not run during a breach of any of these covenants) during the
time of such violation, and Participant agrees that the Company shall be
entitled to and a court may order an extension of time of the Restricted Period
commensurate with the period of Participant’s breach. In the event of such a
breach, Participant further agrees that (a) any and all proceeds, funds,
payments and proprietary interests, of every kind and description, arising from,
or attributable to, such breach shall be the sole and exclusive property of the
Company and (b) the Company shall be entitled to recover any additional actual
damages incurred as a result of such breach.
h.    Legal Construction. The parties hereto further agree that if at any time
it shall be determined that the restrictions contained in Section 12 is
unreasonable as to time or area, or both, by any court of competent
jurisdiction, the Company shall be entitled to enforce this Award Agreement for
such period of time and within such area as may be determined to be reasonable
by such court. It is the intent of the parties hereto that the provisions hereof
be enforceable to the fullest extent permitted by applicable law. Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender and words, terms and titles (including terms defined herein) in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise expressly requires.
i.    Attorneys’ Fees. If any action at law or in equity, including any action
for declaratory or injunctive relief, is brought to enforce or interpret the
provisions of this Section 12, the Company shall be entitled to recover
reasonable attorneys’ fees from Participant, should Company prevail in whole or
in part therein, which fees may be set by the court in the trial of such action,
or may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief which may be awarded.
13.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority. Assuming such compliance, for
income tax purposes the

9



--------------------------------------------------------------------------------




Exercised Shares will be considered transferred to Participant on the date the
Option is exercised with respect to such Exercised Shares.
14.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
15.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
18.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
19.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.
20.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received,

10



--------------------------------------------------------------------------------




read and understood a description of the Plan. Participant understands that the
Plan is discretionary in nature and may be amended, suspended or terminated by
the Company at any time.
21.    Forfeiture Events. Participant acknowledges and agrees that if
Participant’s status as a Service Provider terminates and Participant engages in
Acts Harmful to the Interest of the Company (as defined herein) within one (1)
year after the termination, as determined by the Administrator, then, to the
extent permitted by applicable law, (i) the Participant will immediately forfeit
any right to exercise this Option, whether vested or unvested; and (ii)
Participant will (A) immediately forfeit any right to, and shall, within three
(3) business days after receiving a written demand therefor from the Company,
return and surrender to the Company for cancellation all shares of the Company’s
capital stock received by the Participant pursuant to any exercise of this
Option occurring within six (6) months before or after the date of the
termination of Participant’s status as a Service Provider, and (B) immediately
forfeit any right to, and shall, within three (3) business days after receiving
a written demand therefor from the Company, pay to the Company—either directly
or, at the Company’s discretion, through a payroll deduction from any amounts
owed by the Company to Participant— a cash payment equal to the value of all
proceeds received by Participant within six (6) months before or after the date
of the termination of Participant’s status as a Service Provider from the sale
of any shares of the Company’s capital stock originally acquired by Participant
pursuant to any exercise of this Option, less the aggregate exercise price paid
by Participant for the shares of capital stock from which such proceeds are
derived. If a payroll deduction is insufficient to pay the Company the value of
all such proceeds received by Participant, then Participant shall be required to
make a cash payment to the Company in the amount of any deficiency. In the case
of the surrender of shares of the Company’s capital stock hereunder, the Company
shall, within three (3) business days of Participant’s surrender and
cancellation of such shares of capital stock, refund to Participant the amount
of the exercise price paid by Participant to the Company for the shares of
capital stock so surrendered and cancelled.
For purposes of this provision, “Acts Harmful to the Interest of the Company”
shall mean (a) accepting employment with or serving in any other capacity for
any business entity that is in competition with the Company; (b) the breach of
any of the covenants set forth in Section 12 above; or (c) disclosing any trade
secret or confidential information of the Company under circumstances that are
injurious to the Company.
22.    Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Option or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Texas, and agree that such litigation will be conducted in the
courts of Denton County, Texas, or the federal courts for the United States for
the Northern District of Texas, and no other courts, where this Option is made
and/or to be performed.





11

